     Case 2:20-cv-03700-CAS-ADS Document 3 Filed 04/24/20 Page 1 of 2 Page ID #:38




 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10    TAUNO AUGUST KOIVISTO,
                                                    Case No. 2:20-03700 CAS (ADS)
11                                Petitioner,

12                                v.                ORDER DISMISSING HABEAS CORPUS
                                                    PETITION AND DENYING
13    THE GREAT PEOPLE OF THE STATE                 CERTIFICATE OF APPEALABILITY
      OF CALIFORNIA, et al.
14
                                  Respondents.
15

16
            Before the Court for screening is a Petition for Writ of Habeas Corpus filed by
17
     Petitioner Tauno August Koivisto, an inmate at California State Prison, Los Angeles
18
     County. [Dkt. No. 1]. To the extent that the Court can understand the Petition,
19
     Petitioner again appears to allege a lack of medical care in prison. [Id.]. Therefore,
20
     Petitioner is not challenging his incarceration or his sentence, but is instead
21
     complaining about the conditions of his confinement. A habeas corpus petition is not
22
     the proper vehicle for challenging the conditions of confinement. The purpose of habeas
23
     corpus is to attack the legality of a conviction or sentence. See Preiser v. Rodriguez, 411
24
     Case 2:20-cv-03700-CAS-ADS Document 3 Filed 04/24/20 Page 2 of 2 Page ID #:39




 1   U.S. 475, 487–88 (1973); see also Douglas v. Jacquez, 626 F.3d 501, 504 (9th Cir. 2010)

 2   (“A habeas court has the power to release a prisoner, but has no other power.”) (citation

 3   omitted).

 4          Prisoners wishing to challenge the conditions of their confinement

 5   must file a civil rights action pursuant to 42 U.S.C. § 1983. See, e.g., Ramirez v.

 6   Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction is absent, and a §

 7   1983 action proper, where a successful challenge to a prison condition will not

8    necessarily shorten the prisoner’s sentence.”). Because the Petition is largely

 9   indecipherable, this is not a matter appropriate for conversion to a civil rights case. For

10   these reasons, the Petition is dismissed.

11          The Court further finds that Petitioner has not made a substantial showing of the

12   denial of a constitutional right or that the court erred in its procedural ruling and,

13   therefore, a certificate of appealability will not issue in this action. See 28 U.S.C.

14   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

15   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

16          IT IS SO ORDERED.

17

18   Dated: April 24, 2020                             __                      ___
                                                 THE HONORABLE CHRISTINA A. SNYDER
19                                               United States District Judge

20   Presented by:

21   ____/s/ Autumn D. Spaeth___________
     THE HONORABLE AUTUMN D. SPAETH
22   United States Magistrate Judge

23

24


                                                       2
